DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's traversal of the restriction requirement of 11/12/2021 is found persuasive and the restriction is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites “an electrodynamic assembly” in line 1. then later “an electrodynamic assembly” in line 4. Not clear if are these the same assembly or different. In the last line of claim 1 “the assembly” is recited. not clear to which of the above assemblies this refers to. 

Claim 5 recites the limitation "said coating”.  There is insufficient antecedent basis for this limitation in the claim. Further, a coating is not recited in claim 1, to which claim 5 depends, therefore it is not clear how or what the coating is applied to in the device of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 9 rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (4923151) in view of Liebscher (DE19719523A1).

while Roberts discloses the assembly comprising coaxial cables (Fig. 3 ref. 14), Roberts does not expressly disclose as taught by Liebscher: the assembly (Fig. 2) comprising: a plurality of coaxial cables (Figs. 3, 4 ref. 1’) for an electrodynamic assembly for propelling a spacecraft in orbit around a celestial body having a magnetic field (intended use, Liebscher [0028]),
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roberts with Liebscher by providing the electrodynamic assembly comprising coaxial cables in order to provide extra strength to the tether and provide increased power and force generation in earth’s magnetic field. 
Roberts as combined further discloses:
each coaxial cable comprising an electrically conductive core (Roberts ref. 30) surrounded by a first electrically insulating sheath (Roberts ref. 28), 
wherein each coaxial cable further comprises an electrically conductive current return circuit (Roberts ref. 20) mounted outside the first electrically insulating sheath (Roberts as seen in Fig. 3 ref. 20 mounted outside of ref. 30), the current return circuit including a first end (Roberts end of ref. 14 near to ref. 10) electrically connected to a first end (Roberts end of ref. 14 near to ref. 10) of said core (Roberts ref. 30) of the coaxial cable (Roberts ref. 14), and 
wherein the assembly comprises a serial coupling of the coaxial cables (Roberts as seen in Fig. 1 an electrical coupling of coaxial cables ref. 14 in an extended tether).

In regards to claim 2, Roberts as combined discloses the electrodynamic assembly according to claim 1, but does not expressly disclose: wherein each coaxial cable further comprises a coating made from a magnetically conductive material surrounding said first electrically insulating sheath. However, Roberts teaches a layer of magnetically conductive material (ref. 26) surrounding the first electrically insulating sheath (ref. 28). Therefore, it would have been an obvious substitution of functional equivalents to substitute the layer of magnetically conductive material of Roberts for the coating made from a magnetically conductive material, both of which surround the first electrically insulating sheath in order to shield the device from earth’s magnetic field, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 5, Roberts as combined discloses the electrodynamic assembly according to claim 1, but does not expressly disclose: wherein the current return circuit of each coaxial cable is formed by said coating made from magnetically conductive material surrounding said first electrically insulating sheath. However, Roberts discloses ref. 20 which serves as current return circuit, which is made from conductive material and surrounds the first electrically insulating sheath. 
Therefore, it would have been an obvious substitution of functional equivalents to substitute the layer of magnetically conductive material of Roberts for the current return circuit of each coaxial cable is formed by said coating made from magnetically KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 8, Roberts as combined discloses the electrodynamic assembly according to claim 1, further comprising an input terminal formed by a second free end 

In regards to claim 9, Roberts as combined discloses a spacecraft (Roberts ref. 10) able to be orbited around a celestial body having a magnetic field (field lines as seen in Fig. 1), comprising an electrodynamic assembly according to claim 1.

Claim 3, 6 rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Liebscher as applied to claim 2 above, and further in view of Kamidaki et al (20160307666).
In regards to claim 3, Roberts as combined discloses the electrodynamic assembly according to claim 2, but does not expressly disclose as taught by Kamidaki:  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roberts as combined with Kamidaki by providing the current return circuit comprises a layer of copper or silver arranged on the coating made from magnetically conductive material in order to provide reduced electrical resistance.

In regards to claim 6, Roberts as combined discloses the electrodynamic assembly according to claim 1, but does not expressly disclose as taught by Kamidaki: wherein each coaxial cable further comprises a second electrically insulating sheath surrounding the current return circuit (Fig. 18 ref. 3, insulation coating, outer layer accordingly surrounding the current return circuit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roberts as combined with Kamidaki by providing each coaxial cable further comprises a second electrically insulating sheath surrounding the current return circuit in order to protect the cable from damage. 

Claim 4, 7 rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Liebscher as applied to claim 1 above, and further in view of Avellanet (6049042).
In regards to claim 4, Roberts as combined discloses the electrodynamic assembly (-3) according to claim 1, but does not expressly disclose as taught by Avellanet: wherein the current return circuit of each coaxial cable comprises an 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roberts as combined with Avellanet by providing the current return circuit of each coaxial cable comprises an electrically conductive wire in order to place the wire outside of the magnetic shield. 

In regards to claim 7, Roberts as combined discloses the electrodynamic assembly according to claim 1, but does not expressly disclose as taught by Avellanet: wherein the coaxial cables are placed in bundles (bundles seen at least in Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roberts as combined with Avellanet by providing the coaxial cables are placed in bundles in order to prevent the wires from tangling when deployed or reeled out. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references displays tethers for space vehicles for the purpose of generating electrical power and creating a force on the tether. Also included are further examples of coaxial cable construction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642